Exhibit [Cawley, Gillespie & Associates, Inc. Letter Head] CONSENT OF CAWLEY, GILLESPIE& ASSOCIATES, INC. The undersigned hereby consents to the inclusion of the information included in the Form 10-K with respect to the oil and gas reserves of Eagle Rock Energy Partners, L.P. as of the year ended December31, 2009. We hereby further consent to all references to our firm included in this Form 10-K and to the incorporation by reference in the Registration Statements on Form S-3, No. 333-163554, No.333-147244 and No. 333-144938 (which pursuant to Rule 429, also constitutes the Registration Statement on Form S-3 (No. 333-140370)), and the Registration Statements on Form S-8, No.333-139612 and No. 333-151081, of such information. We further consent to the reference under the heading "Experts." /s/ CAWLEY, GILLESPIE& ASSOCIATES, INC. Fort Worth, Texas March9,
